Grant, J.
(after stating the facts). We think the learned circuit judge erred in his construction of tbe contract. It expressly provides' that the title is to remain in tbe vendor until tbe purchase price shall be paid. This applies to tbe goods unsold by tbe defendant in tbe usual course of trade. There is nothing upon tbe face of tbe contract inconsistent with this provision. -The right to declare indebtedness due before the time of credit expired, and to seize the goods, whenever tbe plaintiff deemed itself insecure, is entirely consistent with tbe retention of tbe title in tbe vendor. Tbe fact that plaintiff, when trouble arose, placed tbe contract on file in tbe office of tbe township clerk, was an unnecessary precaution upon its part, and does not per se change tbe character of the instrument written upon its face. It is a circumstance of some significance in cases where tbe attempt is made to show that an instrument on its face conveying absolute title was in reality intended as a security. Wessels v. Beeman, 87 Mich. 481 (49 N. W. 483). Plaintiff, soon after filing tbe contract, brought this suit. Aside from tbe fact of filing it, the record contains nothing to show any intent to change its character or interpret its meaning.
It follows that tbe judgment must be reversed, and new trial ordered.
Tbe other Justices concurred.